                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
                     Criminal No. 19-50(1) (ADM/TNL)
___________________________________

United States of America,

                            Plaintiff,              DEFENDANT’S MEMORANDUM
                                                    IN SUPPORT OF
vs.                                                 PRETRIAL MOTIONS

Johntez Leondis Randle,

                            Defendant.

__________________________________

      Johntez Randle, by and through counsel, has moved the Court to suppress evidence

derived as a result of search warrants executed on a home in Brooklyn Park, a 2008 Audi

Q7, and Mr. Randle’s person, because the affidavit supporting those warrants was so

lacking in probable cause that no reasonable officer could rely on it in good faith. (ECF

Doc. 21.) He has further moved for a hearing under Franks v. Delaware, 438 U.S. 154

(1978), because the affidavit supporting the search warrants knowingly or recklessly

contained misrepresentations of material facts that misled the reviewing magistrate into

approving the warrants. (ECF Doc. 22.) Mr. Randle has also moved the Court for

supplemental discovery related to his Franks challenge. (ECF Doc. 39, 66.)

      A hearing was held on these motions on October 29, 2019, where the government

presented the testimony of Off. Efrem Hamilton. Based on that testimony, and upon all the

files and records in this case, Mr. Randle now offers the following:




                                             1
                                       ARGUMENT

   I.     THE SEARCH WARRANT AFFIDAVIT WAS SO LACKING IN PROBABLE CAUSE
          THAT NO REASONABLE OFFICER COULD RELY ON IT IN GOOD FAITH.

          A. The affidavit failed to present probable cause to search.

   On January 30, 2019, Minneapolis Police Officer Efrem Hamilton drafted an

application and affidavit for a search warrant, later presenting both to a Hennepin County

District Court Judge for review and signature. (See Govt Ex. 1.) The application sought

judicial approval for a police search of a home in Brooklyn Park, on Vera Cruz Lane. The

police requested to search the home for evidence of drug dealing, packaging equipment,

records, money, cell phones, firearms, and video surveillance equipment.

   In his affidavit submitted to the reviewing judge, the officer explained that police were

in contact with a confidential reliable informant (“CRI”). The affidavit explained that

police received information from the CRI that “a male” was selling crack cocaine in and

around the city of Minneapolis. Officer Hamilton positively identified the male as Johntez

Randle after using “various investigative techniques.” The officer did not specify what

investigative techniques were actually used.

   The affidavit further detailed that, at the instruction of the police, the CRI had initiated

a purchase of illegal drugs from Mr. Randle, who was accompanied by an unidentified

driver. It then explained that, after purchasing the illegal drugs, the CRI was shown a color

photo of Mr. Randle, and confirmed that Mr. Randle was the person from whom the drugs

were purchased.




                                               2
   Missing from the affidavit, however, was any information about a specific (or even

generalized) location of where the transaction occurred. The document did not mention

anything about where the CRI made the claimed purchase, only that Mr. Randle arrived to

the unspecified location in a silver 2008 Audi Q7 Sports Utility Vehicle. Moreover, other

than the claim that the purchase took place “within the past 72 hours,” Officer Hamilton

made no reference to exactly when the transaction allegedly occurred. The affidavit did not

indicate where the alleged drugs were stored or where the cash proceeds were kept. In

short, there is no information linking the suspected contraband to any physical location.

   Instead, the affidavit application sought to search the home on Vera Cruz Lane by

merely suggesting that Mr. Randle lived there. Notably, this attempt is made by way of two

conclusory sentences that contain no evidence of corroboration or reliability for their

conclusions. The affidavit stated that Mr. Randle is on U.S. Probation and has 9947 Vera

Cruz Lane “listed” as his reported address until 2021. It did not indicate that police ever

saw Mr. Randle enter or exit his home, and it contained no mention of any prior

surveillance of the area. The only information produced by the affidavit is that police

observed Mr. Randle drive to the Vera Cruz Lane residence once after interacting with the

informant.

   This information was the sum total of the evidence presented to the state court judge,

and a search warrant for the Vera Cruz Lane home was signed. Shortly after that, police

executed the warrant and seized numerous items from the home. Mr. Randle was arrested




                                             3
during the search of the home. Warrants granting the search of Mr. Randle’s person and

his silver 2008 Audi Q7 Sports Utility Vehicle were also executed at that time.1

    The express purpose of the Fourth Amendment is to secure the “houses, papers, and

effects of this nation’s citizens from governmental intrusion.” U.S. Const. amend. IV. Its

protective force is strongest at the private home’s doorstep. Kyllo v. United States, 533 U.S.

27, 31 (2001). Thus, any police officer seeking to invade a private home must first obtain

a valid search warrant upon showing probable cause to the satisfaction of a neutral

magistrate. Groh v. Ramirez, 540 U.S. 551, 559-60 (2004). “When a magistrate relies

solely on an affidavit to issue the warrant, only that information which is found within the

four corners of the affidavit may be considered in determining the existence of probable

cause.” United States v. Farlee, 757 F.3d 810, 819 (8th Cir. 2014) (citation and internal

punctuation omitted). Probable cause means that, given all the circumstances set forth in

the affidavit, there exists sufficient information to conclude that “there is a fair probability

that contraband or evidence of a crime will be found in a particular place.” Illinois v. Gates,

462 U.S. 213, 238 (1983). The warrant affidavit at issue here failed to make the requisite

probable cause presentation, and thus the fruits of the illegal search must be suppressed.

    The overwhelming defect with the warrant affidavit in this case is its failure to draw the

requisite link between the probable-cause presentation set forth in the warrant affidavit and

the particular location selected for police invasion. Gates, 462 U.S. at 238. This is often


1
  The same warrant affidavit was rejected for failing to establish nexus in the co-
defendant’s case in Hennepin County District Court. See Order, June 4, 2019, State v.
Elmore, Case No. 27-CR-19-2841, notice of appeal filed June 10, 2019 (App. Case No.
A19-892).

                                               4
referred to as the “nexus” requirement, e.g., United States v. Skarda, 845 F.3d 370 (8th Cir.

2016) (quotation marks omitted) (quoting United States v. Tellez, 217 F.3d 547, 550 (8th

Cir. 2000)), and the Fourth Amendment demands it to ensure the police narrowly tailor any

invasion to the probable-cause showing set forth in the warrant affidavit and never beyond,

e.g., Ybarra v. Illinois, 444 U.S. 85, 91 (1979). As relevant in this case, the key rule is that:

       Probable cause to search a person’s residence does not arise based solely
       upon probable cause that the person is guilty of a crime. Instead, there must
       be additional evidence linking the person’s home to the suspected criminal
       activity.

United States v. Roach, 582 F.3d 1192, 1202 (10th Cir. 2009) (citations and punctuation

omitted); accord, e.g., United States v. Frangenberg, 15 F.3d 100, 102 (8th Cir. 1994)

(probable-cause presentation insufficient where warrant affidavit only noted an individual

possessed a prescription bottle containing a small amount of illegal drugs and failed to

draw connection to “place to be searched”); see also, e.g., United States v. Hogan, 25 F.3d

690, 692-93 (8th Cir. 1994) (warrant affidavit supplied sufficient information of illegal

drug sales activity to justify search of individual’s home and pickup truck, but not the

automobile seized by police).

   In this case, the affidavit supplies a cursory and temporally unclear explanation as to

why the police suspected Mr. Randle of participating in an illegal drug sales operation.

However, it fails to supply the requisite “additional evidence linking the person’s home to

the suspected criminal activity.” Roach, 582 F.3d at 1202. Instead, even viewing the

allegations in favor of the affiant’s facts, the affidavit only says that the home on Vera Cruz

Lane is “listed” as Mr. Randle’s reported address. At most, that information ties Mr. Randle



                                               5
weakly to the home, but does not tie his alleged drug activity to the home. As noted above,

the CRI met with Mr. Randle at an unspecified place away from the Vera Cruz Lane home.

If the interaction between Mr. Randle and the CRI took place at the home, the affiant

undoubtedly would have included such information in the affidavit. Simply put, the police

did not even attempt to show the judge that Mr. Randle had or stored drugs at the Vera

Cruz Lane address.

   The nexus requirement makes clear that the warrant application must show that

evidence of a crime is likely to be found in a person’s home, not just that police suspect a

person of a crime. See United States v. Rios-Uscanga, No. 16-CR-316-RHK-KMM, 2017

WL 1534746, at *4 (D. Minn. Mar. 13, 2017), report and recommendation adopted, CR-

16-316(1) RHK-KMM, 2017 WL 1534745 (D. Minn. Apr. 26, 2017) (warrant failed to

establish adequate nexus by showing no tie between the house and a defendant’s illicit

activities). “[I]t cannot follow in all cases, simply from the existence of probable cause to

believe a suspect guilty, that there is also probable cause to search his residence.” United

States v. Lucarz, 430 F.2d 1051, 1055 (9th Cir. 1970); see also States v. Helton, 314 F.3d

812, 821 (6th Cir. 2003) (where investigation revealed a defendant was closely connected

to possession of narcotics, a search warrant for his home was invalid without any reliable

evidence linking that residence to the drug trade); United States v. Frazier, 423 F.3d 526,

532 (6th Cir. 2005) (“The critical element in a reasonable search is not that the owner of

property is suspected of a crime but that there is reasonable cause to believe that the specific

‘things’ to be searched for and seized are located on the property to which entry is sought.”)

(quoting Zurcher v. Stanford Daily, 436 U.S. 547, 556 (1978). In other words, just because


                                               6
a person is suspected of a crime does not give police the authority to search that person’s

home.

   In this case, the probable-cause/nexus presentation was wholly insufficient to justify a

police search of the Vera Cruz Lane home. The affidavit contained no showing that Mr.

Randle completed a drug sale at the home, stored drugs there, or had any anything else

associated with a drug operation there. Case law is instructive in providing examples of

how police can properly tie a person’s illegal conduct to that person’s home, justifying a

valid search. For example, police often claim that criminal activity actually occurred at the

place to be searched. See, e.g., United States v. Adams, 401 F.3d 886, 893 (8th Cir 2005)

(probable cause justified warrant where defendant engaged in drug activity at his house,

which was established by earlier electronic surveillance intercepting conversations from a

telephone number assigned to that house). However, this well-established mode of making

the requisite nexus showing was neither made nor even attempted.

   Accordingly, the warrant affidavit arguably may show probable cause that a particular

person has committed an offense (perhaps permitting arrest and search of that person), but

it undoubtedly fails to demonstrate the requisite probable cause to invade the person’s

home (rendering such search and seizure unlawful). See, e.g., Frangenberg, 15 F.3d at 102;

Frazier, 423 F.3d at 533 (“[T]he allegation that the defendant is a drug dealer, without

more, is insufficient to tie the alleged criminal activity to the defendant’s residence.”). In

sum, the warrant affidavit contained a facially insufficient probable-cause/nexus

presentation. Probable cause was lacking here, and the resulting search, seizure, and fruits

must be suppressed.


                                              7
          B. The affidavit is not entitled to the presumption of good faith.

   The search here cannot be saved by the good-faith exception to the exclusionary rule

articulated in United States v. Leon, 468 U.S. 897, 919–20 (1984). In Leon, the Supreme

Court held that a search pursuant to an erroneously issued warrant may be upheld in some

instances, but only so long as the police so rely on the warrant in objective good faith. Id.

at 920. In this context, “good faith” clearly means a lawful effort by police to comply with

the Fourth Amendment’s strictures and intent. Id. In other words, a police invasion—even

if permitted by a warrant’s express terms—will result in suppression when the warrant

affidavit is “so lacking in indicia of probable cause as to render official belief in its

existence entirely unreasonable . . . or when the warrant [is] so facially deficient . . . that

the executing officer cannot reasonably presume it to be valid.” Id at 923.

   Put differently, the Leon good-faith exception asks “whether a reasonably well-trained

officer would have known that the search was illegal despite the issuing judge’s

authorization.” United States v. Houston, 665 F.3d 991, 995 (8th Cir. 2012) (citations and

internal punctuation omitted). Under that standard, Leon will not save a warrant where a

well-trained officer “would have known that his affidavit failed to establish probable cause

and that he should not have applied for a warrant.” Malley v. Briggs, 475 U.S. 335, 345

(1986). Moreover, it will not save a facially invalid warrant, particularly where the

executing officer was also the drafter. Ramirez, 540 U.S. at 563-564.

   The exclusionary rule is designed to deter police conduct that violates the constitutional

rights of citizens. Leon, 468 U.S. at 919. “The deterrent purpose of the exclusionary rule

necessarily assumes that the police have engaged in willful, or at the very least negligent,


                                              8
conduct which has deprived the defendant of some right.” United States v. Peltier, 422 U.S.

531, 539 (1975) (quoting Michigan v. Tucker, 417 U.S. 433, 447 (1974)). Leon aims to

balances the exclusionary rule with the interest of promoting warrant applications over

warrantless searches. 468 U.S. at 919-21.

   In this case, Leon cannot save the search because, “[w]ithout any nexus between the

criminal activity and the residence, reliance upon this warrant would be completely

unreliable and would place it beyond the good faith exception.” United States v. Kemper,

375 F. Supp. 2d 551, 554 (E.D. Ky. 2005) (in a murder case, stale information did not

support probable cause and the good faith exception to the exclusionary rule was not

applicable). Further, when an “affidavit[] simply do[es] not say very much about [the

defendant] or his residence,” officers cannot reasonably rely on the issuing judge’s

probable cause determination. United States v. Herron, 215 F.3d 812, 814 (8th Cir. 2000).

   In Herron, a search warrant was issued for Herron’s residence, following his alleged

involvement in a relative’s marijuana growing operation. While the supporting affidavits

included his prior marijuana convictions and his family relationship to the marijuana

growers, “the affidavits [made] only two passing references to the Herron residence” and

only three references to Herron. Id. at 815. In determining that suppression was warranted

in spite of the good faith exception, the Eighth Circuit ruled that “the lack of probable cause

in the affidavits would have been apparent to reasonable officers.” Id. The clear lack of

probable cause in this case is so obvious that any reasonable officer could plainly see it on

the face of the warrant.




                                              9
   Courts have sometimes invoked the Leon rule in cases involving a deficient probable-

cause/nexus presentation. In those cases, however, there must exist “some modicum of

evidence, however slight, to connect the criminal activity described in the affidavit to the

place to be searched.” Id. at 749. By contrast, the Leon rule cannot revive a search and

seizure where the four corners of the warrant affidavit do not provide any evidence

connecting suspected criminal activity to the place to be searched. Id. at 751-52. This case

presents the latter situation, and for this reason the Leon rule cannot be invoked to revive

the unlawful search and seizure at issue here. See id.

   On four-corners review of the affidavit supporting the three search warrants here, there

was a lack of probable cause so glaring that any reasonable officer would have known that

it was not constitutionally justified. The affidavit is not entitled to the presumption of good

faith, and Mr. Randle respectfully asks this Court to suppress all evidence deriving from

the execution of those illegal warrants. This includes but is not limited to all evidence found

during the execution of the search warrant on Mr. Randle’s person, see Govt. Ex. 2, 4, all

evidence found inside the Vera Cruz address, and the custodial statement made by Mr.

Randle.


   II.    A     FRANKS HEARING   IS NECESSARY   TO    INQUIRE  INTO  THE
          MISREPRESENTATIONS OF MATERIAL FACT MADE IN THE SEARCH WARRANT
          AFFIDAVIT. PRIOR TO THE HEARING, THE GOVERNMENT SHOULD BE
          ORDERED TO PROVIDE SUPPLEMENTAL DISCOVERY AS REQUESTED BY THE
          DEFENSE.

   In Franks v. Delaware, 438 U.S. 154 (1978), the Supreme Court considered whether a

reviewing court could, under certain circumstances, delve into the contents of an affidavit



                                              10
presented in support of a search warrant to examine its veracity. The Court ultimately

decided that such an examination was permitted under certain circumstances. Although the

Court made clear that a “presumption of validity” applied to an affidavit submitted in

support of a warrant, that presumption is not insurmountable. Franks, 438 U.S. at 171.

   In order to obtain a hearing in which a reviewing court will look beyond the four corners

of the affidavit to examine its truthfulness, a defendant must meet three requirements. First,

the defendant must make a substantial preliminary showing that the affiant knowingly and

intentionally, or with reckless disregard for the truth, made a false statement in the warrant

affidavit. False statements include omissions of material fact if “police omitted the

information with the intent to make, or in reckless disregard of whether they made, the

affidavit misleading.” United States v. Jacobs, 986 F.2d 1231, 1234 (8th Cir. 1993).

Second, these allegations must be accompanied by an offer of proof, including affidavits

or sworn or otherwise reliable evidence. Third, the defendant must establish that the

allegedly false statement was necessary to the finding of probable cause, or that the material

omission “would be clearly critical to the finding of probable cause.” Id. at 1235. If the

defendant clears these three hurdles, the Fourth Amendment requires that a hearing be held

at the defendant's request. Franks, 438 U.S. at 155, 171.

   If a hearing is held, a defendant must show the following to prevail on a

Franks challenge:

       (1) the affiant officer knowingly and intentionally, or with reckless disregard
           for the truth, included a false or misleading statement in, or omitted
           information from, the affidavit in support of the warrant; and




                                             11
       (2) the affidavit would not establish probable cause if the allegedly false
           information is ignored or the omitted information is supplemented.


United States v. Smith, 715 F.3d 1110, 1118 (8th Cir. 2013) (quoting United States v.

Cowling, 648 F.3d 690, 695 (8th Cir. 2011)); see also United States v. Reivich, 793 F.2d

957, 960 (8th Cir. 1986) (extending Franks to deliberate omissions.)

   The evidence available, even prior to any Franks hearing, shows that the affidavit

supporting the three search warrants in this case contains numerous crucial

mischaracterizations and omissions of material fact that misled the magistrate into issuing

the warrants. This evidence is sufficient to meet the substantial preliminary showing

required before a Franks hearing may be held.

   Some inaccuracies came to light even before the October 29, 2019, hearing. The

government submitted a Declaration of Efrem Hamilton, implicitly acknowledging that

Off. Hamilton’s assertion that he had arrested Mr. Randle on more than one occasion was

false. (ECF Doc. 28-2.) Off. Hamilton admitted as much in his testimony at the motions

hearing, affirming that the only time that he had arrested Mr. Randle was in 2012, after a

controlled buy. (Mtns T. 21–22.) He testified that everything else in the affidavit was true,

see id. at 22, but that testimony did not turn out to be accurate.

   Off. Hamilton, in his declaration and in his testimony, sought to support the affidavit’s

allegation of multiple “undercover buys”—in addition to the one that led to Mr. Randle’s

arrest in 2012—by claiming that, on October 18, 2018, Off. Hamilton was working

undercover when he bought crack cocaine from Mr. Randle. As support for this claim, the

government submitted a Minneapolis Police Department report from Off. Paul Huynh.


                                              12
(ECF Doc. 28-3.) That report lists neither Off. Hamilton’s name nor Mr. Randle’s, but

simply appears to document the recovery of crack cocaine during an undercover buy. The

document lists the address where this occurred as 421 Broadway Avenue West in

Minneapolis, and the “Occurred On” date is listed as “OCT-18-2018 (THU.) 1153.”

   Mr. Randle has offered two affidavits attesting that he had no part of this 2018

undercover buy. First, there was an affidavit sworn by Denise Evans. (See ECF Doc. 71,

Ex. 1.) As she explains, Ms. Evans owns Busy Bee, a delivery company, and she employed

Mr. Randle as a driver for a time period including the date of the alleged undercover buy.

Her company’s records show that Mr. Randle was working as a driver on Oct. 18, 2018,

making numerous stops for pickups and deliveries. Specifically, her records show that Mr.

Randle was preparing a delivery at a warehouse in Mendota Heights at 1153, the time listed

in the report submitted by Off. Hamilton.

   Second, Mr. Randle has also sworn an affidavit affirming that he had no part of this

alleged buy on October 18, 2018. (ECF Doc. 71, Ex. 2.) Mr. Randle acknowledges the

undercover buy and arrest from 2012, but he has not had any drug transactions with Off.

Hamilton at any other time. (See Ex. 2.)

   Moreover, the facts do not add up. Off. Hamilton conducted a controlled buy with Mr.

Randle and then arrested him in 2012. Why would Off. Hamilton do the same thing again

with the same defendant, risking detection? Why would Mr. Randle engage in a transaction

with an officer who had already arrested him? Off. Hamilton insisted that Mr. Randle

wouldn’t remember him, but he could offer no explanation for why. (Mtns T. at 49.) This




                                            13
strains credulity. The alleged October 2018 crack cocaine did not occur, or if it did, it did

not involve Mr. Randle.

   Off. Hamilton significantly and intentionally overstated his relationship with and

knowledge of Mr. Randle in his warrant affidavit. One undercover buy led to one arrest in

the same incident, and Off. Hamilton neglected to add the significant fact that the buy/arrest

was in 2012—more than six years prior to Off. Hamilton’s affidavit. Rather than

acknowledging the age of this prior incident, Off. Hamilton chose to expand this one six-

year-old buy/arrest into multiple “arrests” and multiple “undercover crack cocaine buys.”

   But this was not the only false statement Off. Hamilton had to acknowledge he put in

the warrant affidavit. In that affidavit, Off. Hamilton twice mentions checking DVS

records, first when checking the Audi’s registration and then confirming the status of Mr.

Randle’s driver’s license. But that information did not match Off. Hamilton’s pre-

conceptions, and so he didn’t include it in the affidavit.

   Off. Hamilton’s testimony regarding Mr. Randle’s address was alarming. First of all,

he had to agree on cross that his affidavit misstated Mr. Randle’s connection to the Vera

Cruz house. Where the affidavit said, “RANDLE has 99** Vera Cruz Lane Brooklyn Park,

MN listed as his reported address until 03/08/2021,” Off. Hamilton had to admit that this

was inaccurate, because the March 2021 date was how long Mr. Randle was on supervised

release, not how long Mr. Randle was going to be living at the Vera Cruz address. (T. 56–

57.) As Off. Hamilton admitted, even while on supervised release Mr. Randle “could

move” or “change that address whenever he felt like it.” (Id. at 57.)




                                              14
    Off. Hamilton could not answer basic questions about the information from U.S.

Probation. He could not remember on cross-examination whether he looked it up on a

computer or spoke to a person on the phone.2 (See id. at 54.) He could not remember

whether he got the information before or after he allegedly followed Mr. Randle back to

the house on Vera Cruz. (See id. at 88.)

    Moreover, however he got the information, Off. Hamilton testified he could not

remember if the information he received from U.S. Probation told him that the Vera Cruz

address was current as of January 2019 when he was seeking the warrant. (See id.) But

without any information about how current the address was or how often that information

was updated, he had no way of knowing its reliability.

    Off. Hamilton checked other records and determined that Mr. Randle had another

possible address on Stevens Avenue in Minneapolis, a fact he did not disclose in his

affidavit. He testified that he checked DVS records for Mr. Randle’s state identification.

(See id. at 58.) That identification showed that Mr. Randle’s address was on Stevens

Avenue, which Off. Hamilton admitted he had known at the time he completed the

affidavit. (See id. at 62.)

    Despite having evidence of multiple addresses, Off. Hamilton admitted he did no

investigation to determine whether the Vera Cruz address was where Mr. Randle was

living. He admitted knowing it would be important to straighten out which address was

correct when submitting a warrant affidavit. (See id. at 59–60.) He admitted that one way


2
 Oddly, his confusion vanished on re-direct, where he claimed without hesitation that he’d
gotten the information online. (See id. at 87.)

                                           15
of straightening out the address would have been to talk to a leasing agent, which he had

done in other investigations but did not do here. (See id. at 75.) When presented with a

lease agreement that did not list Mr. Randle as a tenant at the Vera Cruz address, Off.

Hamilton did not recognize it because he had never bothered to check who was actually

living at the Vera Cruz address. (See id. at 75–76; Def. Ex. 2.)

   Before drafting his warrant affidavit, there was very little evidence tying Mr. Randle to

the Vera Cruz address. Somehow Off. Randle got information from U.S. Probation listing

that address, with no way to know if that information was current, but he also had

conflicting evidence from Minnesota DVS records that he chose not to disclose in his

warrant affidavit. Off. Hamilton ignored all of these reasons to doubt that Mr. Randle was

living at the Vera Cruz address and misled the magistrate by presenting the Vera Cruz

address without reservation as Mr. Randle’s “home,” when he was aware of important

reasons to doubt that it was.

   Rather than presenting the conflicting evidence and allowing the magistrate to decide,

Off. Hamilton himself decided that the Stevens Avenue address was irrelevant to the

magistrate’s decision because Off. Hamilton “didn’t place him at that address.” (Id. at 83–

84.)

   But Off. Hamilton’s investigation only just barely placed him at Vera Cruz, a fact also

not revealed to the magistrate. According to the affidavit, officers followed Mr. Randle

from a controlled buy “to his home located at **** Vera Cruz Lane.” (Govt. Ex. 1 at 3.)

Even on its own terms, the statement fails to say anything about seeing Mr. Randle carry

anything into the house that might suggest it was connected with drug dealing. But more


                                             16
egregiously, Off. Hamilton neglected to inform the magistrate that, because officers called

off their investigation soon after Mr. Randle went inside, they could tie Mr. Randle to that

address for no more than 30 minutes. (See Mtns T. at 86.)

   State vehicle and identification records showed Mr. Randle’s address as Stevens

Avenue. Off. Hamilton did not tell the magistrate that Mr. Randle about the Stevens

Avenue address, but instead only listed the address on Vera Cruz, and furthermore

described that address to the magistrate as Randle’s “home.” This was a gross misstatement

of the facts.

   The failure to note the conflicting address information highlights the lack of clarity

about how Off. Hamilton established the Vera Cruz address as Mr. Randle’s. Off. Hamilton

stated that “RANDLE has 99** Vera Cruz Lane Brooklyn Park MN listed as his reported

address until 03/08/2021.” But listed where? Because that sentence follows immediately

after a sentence saying that Mr. Randle was on supervised release, the implication is that

somehow that information came from U.S. Probation, but the vagueness of the language

makes it unclear. This lack of clarity might not matter if there were no other possible

addresses besides Vera Cruz, but Off. Hamilton knew—having checked DVS records—

that the Stevens Avenue address might be Mr. Randle’s actual address. By omitting the

Stevens Avenue address and leaving vague where the other address was “listed,” Off.

Hamilton was able to sidestep essential questions about Mr. Randle’s ties to the Vera Cruz

address.

   In determining if “an affiant's statements were made with reckless disregard for the

truth,” the test “is whether, after viewing all the evidence, the affiant must have entertained


                                              17
serious doubts as to the truth of his statements or had obvious reasons to doubt the accuracy

of the information he reported.” United States v. McIntyre, 646 F.3d 1107, 1114 (8th Cir.

2011) (citing United States v. Butler, 594 F.3d 955, 961 (8th Cir.2010)). Here, Off.

Hamilton was not relying on information obtained from another officer or a separate source

of information; whether he bought crack cocaine and arrested Mr. Randle on more than

one occasion is information about which he has direct, first-hand knowledge. Likewise,

Off. Hamilton admitted that he checked DVS records and knew that Mr. Randle’s address

was listed in multiple places as Stevens Avenue, not Vera Cruz. Any inaccuracy regarding

these statements was a matter over which Off. Hamilton had complete control.

   The next step in the Franks analysis requires the Court to consider whether the warrant

affidavit would demonstrate the necessary probable cause after removing its deliberate or

reckless falsehoods and adding the omitted information. Probable cause is “a fluid concept

turning on the assessment of probabilities in particular factual concepts” and as such is “not

readily, or even usefully, reduced to a neat set of rules.” Illinois v. Gates, 462 U.S. 213,

232 (1983); see also Ornealas v. United States, 517 U.S. 690, 697 (1996). To determine

whether probable cause exists to support a search warrant, we must look at the “totality of

the circumstances.” Id.

   Here, we have to make the following changes to the affidavit to make it accurate:

    • Replace “Your affiant has had many interactions with RANDLE including arrests

        and undercover crack cocaine buys from RANDLE” with “Off. Hamilton arrested

        Mr. Randle once after an undercover buy in 2012.”




                                             18
    • Change “RANDLE has 99** Vera Cruz Lane Brooklyn Park, MN listed as his

        reported address until 03/08/2021” to “RANDLE has 99** Vera Cruz Lane

        Brooklyn Park, MN listed as an address with U.S. Probation. RANDLE is on

        federal supervised release until 03/08/2021.”

    • Add “DVS vehicle and state identification records show that RANDLE’s address

        is 19** Stevens Avenue South, Minneapolis, MN. Your affiant believes the Vera

        Cruz address is RANDLE’s home is at 99** Vera Cruz Lane because he was seen

        entering that house once and was still there 30 minutes later when officers left.”

    • Change this sentence as marked: “Your Affiant and assisting Officers followed

        RANDLE as he drove from the City of Minneapolis to a house located at 99**

        Vera Cruz Lane, Brooklyn Park, MN.”

   After correcting the misstatements in the affidavit, it fails to establish probable cause

for the requested searches. A single six-year-old contact is insufficient to prove probable

cause when the issue of the identity of the alleged seller of crack cocaine was not otherwise

sufficiently established in the search warrant affidavit. Off. Hamilton mentions unspecified

“various investigative techniques” in support of his belief that the crack cocaine seller is

named Johntez Randle. Although an alleged “confidential reliable informant” was

employed to purchase crack cocaine, that CRI never identifies Mr. Randle by legal name,

nickname, or phone number, or address. The affidavit includes no information from the

CRI about Mr. Randle’s appearance or other unique identifying information. Indeed, from

the text of the affidavit, the only identifying information provided by the CRI to the Affiant

is that “a male is selling crack cocaine in and around the city of Minneapolis MN.”


                                             19
Although Off. Hamilton says the CRI identified a picture of Mr. Randle, the affidavit

implies the identification procedure was a single-photo show-up, as opposed to a

sequentially-presented photo lineup. Single-photo show-ups are often employed in an

unreasonably suggestive manner.

   Beyond the affidavit’s problems with basic identifying information for the alleged crack

cocaine seller, the remainder of the search warrant affidavit fails to meet probable cause.

The lack of information about the alleged sale to the CRI leaves serious questions about its

sufficiency to support a belief that contraband would be located in any of the places to be

searched. The affidavit fails to mention anything about where the CRI made the claimed

purchase – there is a vague suggestion that it occurred in Minneapolis – or when “within

the past 72 hours,” the purchase occurred. The affidavit does not tell us how much cocaine

the CRI allegedly bought. Further, the affidavit makes a conclusory link between Mr.

Randle and the address to be searched – it is “listed as his reported address.” Other

commonly-used law enforcement techniques used to demonstrate the reliability of the

alleged sale to the CRI are not present in the affidavit. The affidavit does not indicate that

there was any surveillance equipment – audio or video – used by the informant or

surveillance officers. Another common investigative technique is to record any phone

contact between the CRI and a drug dealer. Presumably, there should have been telephone

contact (or preserved text messages) between Mr. Randle and the CRI before the alleged

sale. But the affidavit mentions nothing of a recording, and does not even suggest that a

phone call or text messages took place.




                                             20
   The main weakness in the search warrant affidavit—which is fatal even before

consideration of Off. Hamilton’s mischaracterizations and omissions—is its attempt to

draw a nexus between one alleged controlled buy and the address on Vera Cruz. One way

Off. Hamilton did that was by overstating his own personal history with Mr. Randle. But

Off. Hamilton could only tell the magistrate that the Vera Cruz address was Mr. Randle’s

“home” by ignoring the DVS records which he testified that he checked, listing an address

on Stevens Avenue as Mr. Randle’s home under the Audi registration and under Mr.

Randle’s limited license and state ID. Knowing that there are multiple addresses raises

important questions about which address was more reliable, about the source and reliability

of each address, and which address was actually Mr. Randle’s residence. Off. Hamilton

“had obvious reasons to doubt the accuracy of the information he reported.” McIntyre, 646

F.3d at 1114.

   Mr. Randle has made the necessary substantial preliminary showing that Off. Hamilton

deliberately or recklessly mischaracterized material facts in his affidavit, and that without

those mischaracterizations the affidavit would not have established probable cause. He

respectfully asks the Court to schedule a Franks hearing at its convenience.

   Mr. Randle also notes, as part of the Franks argument, that he has moved the Court for

additional discovery that is related to this inquiry. (See ECF Doc. 39, 66.) Specifically, in

these two motions, Mr. Randle requested an order requiring the government to disclose the

following regarding the alleged October 2018 and January 2019 controlled buys:

       1. Police reports regarding the controlled buy;
       2. Recordings of audio or video surveillance of alleged controlled buy;
       3. Date and time of the controlled buy;


                                             21
       4.  Specific location of the controlled buy;
       5.  Description of any suspect vehicles involved in the controlled buy;
       6.  Records regarding the buy funds used during the controlled buy;
       7.  Phone number Mr. Randle was alleged to have used to arrange the controlled
           buy;
       8. Any evidence that controlled buy funds were later located by police;
       9. Any laboratory reports regarding testing of drugs purchased in the controlled
           buy;
       10. Any documents demonstrating chain of custody of drugs purchased in the
           controlled buy;
       11. Names of officers who conducted surveillance of Mr. Randle after the alleged
           controlled buy; and
       12. All CRI logs from the alleged controlled buy.


   This evidence related to the alleged controlled buys in October 2018 and late January

2019 is crucial to Mr. Randle’s argument that he should be granted a Franks hearing and

to the development of effective cross-examination and impeachment. To the extent that the

government has information tending to cast doubt on or contradict the information set forth

in Hamilton’s search warrant affidavits, that information must be produced. The due

process requirements of the Fifth Amendment mandate the disclosure of evidence that is

material to Mr. Randle’s defense, including material that is relevant to witness credibility

and impeachment.

   For the alleged January 2019 controlled buy, it is worth noting that no buy money was

recovered, in the Vera Cruz address, on Mr. Randle’s person, or anywhere else. (Mtns T.

at 89–90.) Given that, and given Off. Hamilton’s established lack of credibility,

information related to the alleged January controlled buy is necessary to Mr. Randle’s

defense.




                                            22
   If the Court concludes that it is not proper to disclose the sought evidence to Mr. Randle,

he argues in the alternative that the government should be ordered to submit it to the Court

for in camera review, and that the Court then determine if the evidence should be disclosed

to Mr. Randle.

   The discovery that Mr. Randle seeks will show the scope of Off. Hamilton’s

misrepresentations to the magistrate. Off. Hamilton has shown that his credibility is sorely

lacking, and so it is relevant and indeed essential to have prior to the Franks hearing.




Dated: November 26, 2019                       Respectfully submitted,


                                               S/Thomas H. Shiah
                                               Thomas H. Shiah #100365
                                               331 Second Ave South, Ste 705
                                               Minneapolis, Minnesota 55401
                                               (612) 338-0066

                                               Attorney for Defendant




                                             23
